Name: Commission Implementing Regulation (EU) NoÃ 937/2012 of 12Ã October 2012 amending Regulations (EC) NoÃ 1122/2009 and (EU) NoÃ 65/2011 as regards the method for determining applicable interest on undue payments to be recovered from beneficiaries of the direct support schemes for farmers under Council Regulation (EC) NoÃ 73/2009, of support for rural development under Council Regulation (EC) NoÃ 1698/2005 and of support for the wine sector under Council Regulation (EC) NoÃ 1234/2007
 Type: Implementing Regulation
 Subject Matter: regions and regional policy;  agricultural activity;  economic policy;  agricultural policy;  financial institutions and credit
 Date Published: nan

 13.10.2012 EN Official Journal of the European Union L 280/1 COMMISSION IMPLEMENTING REGULATION (EU) No 937/2012 of 12 October 2012 amending Regulations (EC) No 1122/2009 and (EU) No 65/2011 as regards the method for determining applicable interest on undue payments to be recovered from beneficiaries of the direct support schemes for farmers under Council Regulation (EC) No 73/2009, of support for rural development under Council Regulation (EC) No 1698/2005 and of support for the wine sector under Council Regulation (EC) No 1234/2007 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (1), and in particular Article 51(4), Article 74(4) and Article 91 thereof, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (2), and in particular Articles 85x and 103za, in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (3), and in particular points (c) and (o) of Article 142 thereof, Whereas: (1) Article 80(2) of Commission Regulation (EC) No 1122/2009 of 30 November 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 73/2009 as regards cross-compliance, modulation and the integrated administration and control system, under the direct support schemes for farmers provided for that Regulation, as well as for the implementation of Council Regulation (EC) No 1234/2007 as regards cross-compliance under the support scheme provided for the wine sector (4) and Article 5(2) of Commission Regulation (EU) No 65/2011 of 27 January 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1698/2005, as regards the implementation of control procedures as well as cross-compliance in respect of rural development support measures (5) set out the method for determining applicable interest on undue payments to be recovered from beneficiaries of the support covered by those Regulations. (2) The interest applies for a period from the notification of the repayment obligation until actual repayment or deduction of the amount to be repaid. This leads to an obligation for the national authorities to collect interest in practically all cases of recoveries, with a separate recovery order once the time elapsed is known. (3) For the sake of simplification and in order to improve administrative efficiency, interest should be due only from a reasonable payment deadline for the debtor indicated in the recovery order. (4) Regulations (EC) No 1122/2009 and (EU) No 65/2011 should therefore be amended accordingly. (5) In the interest of legal certainty, it should be specified that the measures provided for in this Regulation apply in respect of recovery orders issued from 16 October 2012. (6) The measures provided for in this Regulation are in accordance with the opinion of the Rural Development Committee, the Management Committee for the Common Organisation of Agricultural Markets and of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 1122/2009 In Article 80(2) of Regulation (EC) No 1122/2009, the first subparagraph is replaced by the following: 2. Interest shall be calculated for the period elapsing between the payment deadline for the farmer indicated in the recovery order, which shall not be set at more than 60 days, and the date of either repayment or deduction.. Article 2 Amendment of Regulation (EU) No 65/2011 In Article 5(2) of Regulation (EU) No 65/2011, the first subparagraph is replaced by the following: 2. Interest shall be calculated for the period elapsing between the payment deadline for the beneficiary indicated in the recovery order, which shall not be set at more than 60 days, and the date of either repayment or deduction.. Article 3 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply in respect of recovery orders issued from 16 October 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 277, 21.10.2005, p. 1. (2) OJ L 299, 16.11.2007, p. 1. (3) OJ L 30, 31.1.2009, p. 16. (4) OJ L 316, 2.12.2009, p. 65. (5) OJ L 25, 28.1.2011, p. 8.